 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    BILLY DRIVER JR.,                      )     NO. CV 19-3791-GW (AGR)
12                                           )
                Plaintiff,                   )
13                                           )     ORDER OF DISMISSAL
                        v.                   )
14                                           )
      JOHN DOE, et al.,                      )
15                                           )
                Defendants.                  )
16                                           )
                                             )
17                                           )

18
19        On May 2, 2019, Plaintiff, a state prisoner who is proceeding pro se and in

20   forma pauperis, filed a civil rights complaint under 42 U.S.C. § 1983.

21        On January 24, 2020, Plaintiff filed a First Amended Complaint (“FAC”)

22   against (1) Detective Rubin, (2) “Registered Nurse” of the Los Angeles County

23   Sheriff’s Department, (3) Warden C. Pfeiffer, (4) Dr. Jones L.C.S.W., and (5) Dr.

24   Grewal. (Dkt. No. 41.) The body of the complaint adds the following categories

25   of defendants: (6) Lieutenants “Skitter,” Redding, Todd, Miller, Diaz, Martinez,

26   and Ochoa; (7) Medical Technical Assistant Shepard; (8) Correctional Officers

27   Aguilar, Torrez, Forsyth, Orr, Murphy, Emerson, Fry, Davis, Nichols, Sevilla,

28   Anglni, and Estrada; and (9) Sergeants Chanelo, Ricki Savage, Mora, Salcedo,
 1   Spark(s), Miller, Ray, and Varela. (FAC at 6.)
 2         On April 22, 2021, the Court issued an order dismissing Plaintiff’s First
 3   Amended Complaint With Leave to Amend within 30 days after entry of the order.
 4   The Court warned Plaintiff that failure to file a timely Second Amended Complaint
 5   will result in dismissal of this action.
 6         Plaintiff did not file a Second Amended Complaint or request an extension
 7   of time to do so.
 8         Accordingly, IT IS ORDERED that this action is DISMISSED.
 9
10   IT IS SO ORDERED.
11
12   DATED: June 14, 2021               ___________________________________
                                                 GEORGE H. WU
13                                           United States District Court
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
